Carpinello J.
Appeal *1225from a judgment of the County Court of Cortland County (Ames, J.), rendered April 24, 2007, which revoked defendant’s probation and imposed a sentence of incarceration.
Defendant was charged with a probation violation and, in April 2007, appeared before County Court and admitted to violating three conditions of his probation. Based upon those admissions, and in accordance with the negotiated plea, defendant’s probation was revoked and he was resentenced to one year in the local jail. This appeal by defendant ensued.
Counsel for defendant confirms that defendant was released from jail in October 2007. Accordingly, defendant’s challenge to the sufficiency and voluntariness of his plea, as well as his claim that the resentence imposed was harsh and excessive, has been rendered moot (see People v Lesson, 32 AD3d 1083 [2006]; People v Hamilton, 214 AD2d 783 [1995]). Inasmuch as defendant’s appeal does not present “recurring issue[s] of public interest which would otherwise escape appellate review” (People v Anderson, 197 AD2d 749, 750 [1993], Ivs denied 82 NY2d 890 [1993], 82 NY2d 921 [1994]), dismissal of the appeal is warranted.
Mercure, J.B, Peters, Rose and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot.